     21-22288-rdd        Doc 4      Filed 05/21/21 Entered 05/21/21 16:26:38                 Ntc Hrg Dismissal
                                               (FEE) Pg 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK
                                               300 Quarropas Street
                                               White Plains, NY 10601


IN RE: Quito Alejandro and Rosa Quito                        CASE NO.: 21−22288−rdd

Social Security/Taxpayer ID/Employer ID/Other Nos.:          CHAPTER: 7
xxx−xx−7036 xxx−xx−5869




                                NOTICE OF HEARING ON DISMISSAL



Please take notice that a hearing will be held before the Honorable Robert D. Drain to consider dismissal of the
above−captioned case for failure to pay the required filing fee. The court will conduct the hearing on this matter at:


                Contact chambers for Zoom Meeting ID, and Password, RDD Zoom Videoconference

                                                     Date:6/22/21
                                                    Time:10:00 AM




Please be advised that the above−named debtor is being summoned due to failure to pay the filing fee and if the
debtor pays the fee "PRIOR" to the day of the hearing, the hearing will be cancelled. All fee payments MUST be
accompanied by a copy of this notice.


Dated: May 21, 2021                                           Vito Genna
                                                              Clerk of the Court
